Citation Nr: 1748429	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-03 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability, to include lumbosacral strain and degenerative disc disease (low back disability). 

2.  Entitlement to service connection for a low back disability, to include lumbosacral strain and degenerative disc disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy with active duty from February 1965 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May of 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  At the hearing, the Veteran and his representative requested that the record be held open for 60 days so that additional evidence could be submitted.  The Veterans Law Judge granted the request and the subsequently Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.  Accordingly, the additional evidence has been associated with the record.
 


FINDINGS OF FACT

1.  An August 1996 rating decision denied the Veteran's petition to reopen his claim for entitlement to service connection for a lumbosacral strain.  The Veteran did not appeal that decision and it became final. 

2.  The additional evidence submitted since the August 1996 rating decision is new and material, as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  Resolving reasonable doubt in favor of the Veteran, his low back disability, to include lumbosacral strain and degenerative disc disease, had its onset in service. 


CONCLUSIONS OF LAW

1.  The August 1996 rating decision that decision denied the Veteran's petition to reopen his claim for entitlement to service connection for a lumbosacral strain is final.  38 U.S.C.A. §§ 7104, 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for establishing service connection for a low back disability, to include lumbosacral strain and degenerative disc disease, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103(A) (West 2014); 38 C.F.R. § 3.159 (2016).  However, as discussed below, the Board is granting the claim for service connection for a low back disability, accordingly, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.




II.  New and Material Evidence

The Veteran and his representative contend that the Veteran's current low back disabilities had their onset in service.  The Veteran's petition to reopen a claim for a back disability was originally denied in August 1996, was not appealed, and subsequently became final.  38 U.S.C.A. §§ 7104, 7105.

Generally, a final decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id at 1369. 

If it is determined that new and material has been submitted, the claim must be reopened.  The Board may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  

At the time of the August 1996 rating decision that denied the Veteran's petition to reopen his claim for entitlement to service connection for a low back disability, the competent evidence of record showed that the Veteran had injured his back while on active duty in March 1965 and that he began receiving treatment for chronic low back pain in 1976.  However, the Veteran was not provided with a VA examination and the record was silent as to a nexus opinion.  

The Board finds that new and material evidence has been submitted since the August 1996 rating decision.  Specifically, the newly submitted evidence includes a nexus opinion from the Veteran's private physician which reflects that he is of the opinion that the Veteran's current back disability is a result from the injury that occurred while the Veteran was on active duty.  See, June 2017 private treatment record.  Additionally, the Veteran and his spouse provided sworn testimony as to the onset and the chronicity of the Veteran's low back disability.  See, May 2017 hearing transcript. 

The Board finds that the private medical opinion and the sworn testimony from the Veteran and his wife are new in that they were not of record at the time of the previous denial.  They are material in that they speak directly to the Veteran's claim of service connection for a back disability.  Furthermore, when considered with the previous evidence of record, they could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 118 (2010).  The new evidence, taken with the evidence already of record, is material to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been submitted and the claim for service connection for a back disorder is reopened. 

III.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability on a direct basis, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As stated previously, the Veteran and his representative assert that he is entitled to service connection for a low back disability that is a result of an injury that he sustained in March 1965, when he slipped on ice and fell down 30 steel stairs. 

As an initial matter, the Board notes that the Veteran's post-service treatment records reflect continuous treatment for low back pain beginning in 1976 and his private treatment records reflect a current diagnosis of lumbosacral strain from his treating physician and degenerative disc disease from his chiropractor.  See, post-service treatment records; private treatment records dated June 2017.  Accordingly, the first element for establishing service connection has been met. 

With respect to the second element, the Board notes that the Veteran's service-treatment records reflect an injury to the Veteran's back in March 1965, and he was treated twice for back pain in that same month.  See, service treatment records dated March 1965.  Accordingly, the Board finds the second element of an in-service incurrence has been satisfied.  

The record also contains competent medical evidence of a nexus between the Veteran's active duty service and his current low back disability.  After reviewing the Veteran's entire medical history, to include his service treatment records, the Veteran's treating physician opined that the Veteran's current low back disability is at least as likely as not caused by the injury that he sustained in March 1965 when he fell down the stairs and noted that the Veteran has been treated for this condition since his discharge.  See, June 2017 treatment record.  This medical opinion is not contradicted by any other medical evidence or opinion of record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As this opinion was rendered after a complete review of the Veteran's history and was provided by his treating physician, the Board has afforded this opinion with high probative value.  Additionally, the Veteran has consistently and credibly reported that his low back disability began following the documented March 1965 in-service fall and that the symptoms have continued since.  The Veteran's sworn testimony was corroborated by his spouse, who testified that she knew the Veteran prior to his entrance into the service and noted specific changes regarding his back upon his return.  See, May 2017 hearing testimony.  For these reasons, the Board finds that the competent evidence of record provides probative evidence of a nexus between the Veteran's documented in-service occurrence of a back injury and his current low back disabilities.  

Based on the above, the Board finds that service connection for a low back disability, to include lumbosacral strain and degenerative disc disease, is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.





ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability. 

Service connection for a low back disability, to include lumbosacral strain and degenerative disc disease, is granted. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


